Case: 16-10232      Document: 00514377268         Page: 1    Date Filed: 03/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 16-10232
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        March 7, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

ANTHONY VERDEAN DANIELS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-185-1


                         ON PETITION FOR REHEARING
Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The Court grants the petition for panel rehearing, withdraws its
previous opinion in this matter, United States v. Daniels, 689 F. App’x 376
(5th Cir. 2017), and substitutes the following opinion.
       Anthony Verdean Daniels appeals his 224-month sentence under the
Armed Career Criminal Act, 18 U.S.C. § 924(e), for possession of a firearm by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10232     Document: 00514377268     Page: 2   Date Filed: 03/07/2018


                                  No. 16-10232

a felon and possession of cocaine with intent to distribute. His appeal rests on
the assertion that Texas Penal Code § 30.02 is not divisible under Mathis v.
United States, 136 S. Ct. 2243 (2016). After his brief was filed, we held that
§ 30.02 is divisible under Mathis. United States v. Uribe, 838 F.3d 667, 669-71
(5th Cir. 2016), cert. denied, 137 S. Ct. 1359 (2017).
      Relying on Uribe, our original opinion on this appeal affirmed the district
court’s judgment. Subsequently, on February 20, 2018, this Court, sitting en
banc, expressly overruled the holding in Uribe. United States v. Herrold, __
F.3d __, No. 14-11317, 2018 WL 948373 (5th Cir. Feb. 20, 2018).             More
specifically, we held that the Texas burglary statute was indivisible and that
it was broader than generic burglary. Id. at *18. Thus, the prior conviction
under the Texas burglary statute did not qualify as a violent felony.          Id.
Because Daniels’s prior conviction was under the same Texas burglary statute,
we VACATE his sentence and REMAND for resentencing consistent with the
holding in Herrold.




                                        2